Pottle, J.
1. A writing containing a promise to labor, which does not describe the work to be performed, is too indefinite to be the basis of a prosecution for cheating and swindling, under section 715 of the Penal Code. Adams v. State, 10 Ga. App. 801 (74 S. E. 95), and citations.
2. The rule above stated is applicable to a writing in the following language: “In consideration of the sum of ($12.00) twelve dollars paid me to-day, I hereby agree to work C. W. Skinner seven months at $12.00 per month on any place of the said C. W. Skinner, commencing January 1st, 1913, and ending August 1st, 1913.”

Judgment reversed.